internal_revenue_service department of the treasury number release date index number taxpayer subsidiary branches washington dc person to contact telephone number refer reply to cc intl plr-108924-00 date date legend tax years x and y individual dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the elections and agreements elections described in sec_1_1503-2 with respect to losses_incurred by subsidiary’s branches for tax years x and y as the case may be the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer has an internal tax department staffed with both accountants and lawyers in addition_to_tax returns that are prepared by other divisions in various locations a number of tax returns are prepared by taxpayer’s corporate headquarter’s staff corporate staff the corporate staff is also responsible for coordination of all elections that are to be filed with taxpayer’s consolidated tax_return as a general_rule most of the corporate tax staff has extensive domestic taxation experience but only minimal international_taxation experience the corporate staff included individuals a in re plr-108924-00 b c d e and f the tax_return of subsidiary for year x was one of the tax returns prepared by the corporate staff individual a a senior tax analyst was responsible for the preparation of the year x tax_return individual a relying on information included in the prior year’s tax_return was not aware that elections were required with respect to the losses generated by subsidiary’s foreign_branch operations although the elections were made for the prior year’s losses a copy of the elections was not included in the subsidiary tax_return file but rather in taxpayer’s elections file individual b a senior tax analyst reviewed the tax_return and did not discover the omission during the review neither individual a nor individual b consulted with senior members of the corporate staff who were aware of the filing_requirements with respect to the elections individual c a senior tax analyst coordinated preparation of taxpayer’s year x elections for the consolidated_group individual c was responsible for collection of all elections from taxpayer’s many divisions representing in excess of two hundred companies included in the consolidated tax_return in addition to subsidiary’s elections for its foreign branches there were hundreds of other elections and information statements filed for the other domestic companies included in the consolidated tax_return individual c concluded the elections work and was not aware that the annual election with respect to the subsidiary foreign_branch losses had been omitted individuals b and d a corporate tax attorney reviewed individual c’s work and did not discover the omission the tax_return of subsidiary for year y was also prepared by the corporate staff the year y tax_return was prepared by a temporary employee hired on a contract basis to assist with the year y tax_return process this individual relying on the information included in the year x tax_return file was not aware that the elections were required in year y individual e and individual f senior tax analysts coordinated taxpayer’s year y elections individuals e and f reviewed the prior year elections and because subsidiary’s elections for year x had been omitted no elections were filed for year y as was the case in year x the omission was not identified during the primary review or during any secondary review of the tax_return for year y although currently under audit for year x the irs has not discovered taxpayer’s failure_to_file the elections with respect to subsidiary’s foreign_branch losses sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 in re plr-108924-00 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the elections therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the elections described in sec_1_1503-2 with respect to losses_incurred by subsidiary’s branches for tax years x and y as the case may be the granting of an extension of time to file the agreements and certifications is not a determination that taxpayer is otherwise eligible to make the elections sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented sincerely allen goldstein reviewer office of the associate chief_counsel international
